 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CAMERON R. TERHUNE,                                No. 2:15-cv-1738 TLN DB P
12                       Plaintiff,
13            v.                                         ORDER
14    JOE LIZARRAGA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action under 42 U.S.C. § 1983. Plaintiff claims defendant failed to provide adequate medical care

19   in violation of his rights under the Eighth Amendment. In their respective pretrial statements

20   both parties indicate that they are willing to participate in a settlement conference. (ECF Nos. 44,

21   45.)

22          Pursuant to Local Rule 270(b) both parties must affirmatively request that the assigned

23   magistrate judge participate in a settlement conference and waive in writing any claim of

24   disqualification on that basis. The parties will be directed to file a response to this order

25   confirming that they are still willing to participate in a settlement conference and that they are

26   willing to have the undersigned preside over the settlement conference.

27   ////

28   ////
                                                         1
 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. Within fourteen days of service of this order plaintiff shall complete and return the

 3                 attached form notifying the court whether he is willing to participate in a settlement

 4                 conference, agrees to have the assigned magistrate judge participate in the conference,

 5                 and waives any claim of disqualification on that basis pursuant to Local Rule 270(b).

 6            2. Within fourteen days of service of this order defendant shall file a written response

 7                 confirming that he is willing to participate in a settlement conference, agrees to have

 8                 the assigned magistrate judge participate in the conference, and waives any claim of

 9                 disqualification on that basis pursuant to Local Rule 270(b).

10
     Dated: December 6, 2018
11

12

13

14   DLB:12
     DLB:1/Orders/Prisoner/Civil.Rights/terh1738.setconf
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
 1

 2

 3

 4
                                       UNITED STATES DISTRICT COURT
 5
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
      CAMERON R. TERHUNE,                               No. 2:15-cv-1738 TLN DB P
 8
                          Plaintiff,
 9
             v.                                         ORDER
10
      JOE LIZARRAGA, et al.,
11
                          Defendants.
12

13   Check one:

14   _____ Plaintiff is willing to participate in a settlement conference.

15

16   _____ Plaintiff is not willing to participate in a settlement conference.

17

18   Check one:

19   _____ Plaintiff is willing to have the assigned magistrate judge preside over the settlement

20          conference and waives any claim of disqualification on that basis.

21   _____ Plaintiff is not willing to have the assigned magistrate judge preside over the settlement

22          conference.

23

24

25   DATED:_______________________

26
                                                                             Cameron Terhune
27                                                                           Plaintiff pro se
28
                                                        3
